OPINION — AG — ** DUAL OFFICE HOLDING — LEGISLATOR ** A MEMBER OF THE LEGISLATOR, WHO IS ELECTED BY THE BOARD OF DIRECTORS OF THE OKLAHOMA HISTORICAL SOCIETY, IN THE MANNER PRESCRIBED IN THE SOCIETY'S CONSTITUTION IS NOT PROHIBITED FROM SERVING AS A MEMBER OF THE BOARD BY VIRTUE OF 51 Ohio St. 1971 6 [51-6] OR ARTICLE V, SECTION 23 OKLAHOMA CONSTITUTION; HOWEVER, UNDER THE SEPARATION OF POWERS PROVISION CONTAINED IN ARTICLE IV, SECTION 1 OKLAHOMA CONSTITUTION, A LEGISLATOR IS DISQUALIFIED FROM SERVING AS A MEMBER OF THE BOARD OF DIRECTORS OF THE OKLAHOMA HISTORICAL SOCIETY. THE POSITION OF ANY PRESENT MEMBER OF THE BOARD OF DIRECTORS OF THE OKLAHOMA HISTORICAL SOCIETY, WHO IS DISQUALIFIED FROM SERVING, WOULD BECOME VACANT; HOWEVER, PREVIOUS ACTS PERFORMED BY SUCH DIRECTOR WOULD BE VALID SINCE SUCH DIRECTOR WOULD HAVE BEEN A DE FACTOR OFFICER. CITE: ARTICLE V, SECTION 2, 53 Ohio St. 1971 16 [53-16], 53 Ohio St. 1971 17 [53-17], 53 Ohio St. 1971 18 [53-18], 53 Ohio St. 1971 1 [53-1] (GERALD E. WEIS)